      Case 3:20-cv-01192-WHO Document 25 Filed 11/17/20 Page 1 of 2




1     CENTER FOR DISABILITY ACCESS
      Amanda L. Seabock, Esq., SBN 289900
2     Russell Handy, Esq., SBN 195058
3     Dennis Price, Esq., SBN 279082
      8033 Linda Vista Rd., Suite 200
4     San Diego, CA 92111
      (858) 375-7385; (888) 422-5191 fax
5
      amandas@potterhandy.com
6
      Attorneys for Plaintiff
7
8
9                           UNITED STATES DISTRICT COURT
10                         NORTHERN DISTRICT OF CALIFORNIA
11
12    Scott Johnson,                       Case No. 3:20-CV-01192-WHO
13
                    Plaintiff,             Plaintiff’s Notice of Motion and
14                                         Motion to Vacate Dismissal and
           v.                              Reopen the Case
15
                                               Date:    December 23, 2020
16    Reimal Family Limited                    Time:    2:00 p.m.
17    Partnership, a California Limited
      Partnership;                         Hon. William H. Orrick
18    M. William Reimal; and Does 1-
19
      10,

20                   Defendant.
21
22
            Please take notice that on December 23, 2020 at 2:00 pm at the
23
     United States Courthouse located at 450 Golden Gate Avenue, San
24
     Francisco, CA 94102, Plaintiff Scott Johnson will, and hereby does, move
25
26   this Court to order the above captioned matter be reopened and returned to

27   the active calendar.
28




                                           1

     Notice of Motion & Motion to Reopen               3:20-CV-01192-WHO
      Case 3:20-cv-01192-WHO Document 25 Filed 11/17/20 Page 2 of 2




1           Plaintiff hereby moves this court to reopen the above captioned case
2    pursuant to the court’s minute order dated September 18, 2020 as well as
3
     under the authority of Federal Rule of Civil Procedure 60(b)(6). The matter
4
     was provisionally settled on September 12, 2020. However, despite multiple
5
     attempts and diligent action by the plaintiff, settlement has not been
6
     consummated and the deadline to reopen the case is November 17, 2020.
7
     Thus, Plaintiff moves to have this case reopened and returned to the active
8
9    calendar so that Plaintiff may prosecute his case and avoid what would

10   otherwise be a manifest injustice.
11          This Motion is supported by the Declaration of Amanda Seabock, the
12   exhibits attached thereto, the Memorandum of Points and Authorities, and
13   oral argument, if any.
14
15
     Dated: November 17, 2020              CENTER FOR DISABILITY ACCESS
16
                                               By: /s/ Amanda Seabock
17                                                 Amanda Seabock
                                                   Attorney for Plaintiff
18
19
20
21
22
23
24
25
26
27
28




                                           2

     Notice of Motion & Motion to Reopen                 3:20-CV-01192-WHO
